TATE, J.
I respectfully dissent. The only proof of the first D.W.I. conviction is a minute entry which does not affirmatively show that the accused was represented by (or waived) counsel. Therefore he could not constitutionally be subject to enhanced punishment as a second offender, Loper v. Beto, 405 U.S. 473,92 S.Ct. 1014, 31 L.Ed.2d 374 (1972) and City of Monroe v. Coleman, 304 So.2d 332 (La.1974). The applicant is entitled to have vacated his conviction, which (on the face of the trial record) unconstitutionally imposed and enhanced his punishment as a second offender.